Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 1 of 7




        — EXHIBIT A —
        Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 2 of 7
                                      EXHIBIT A
                 Proposed Order Directing Notice to the Settlement Classes



                                                      THE HONORABLE ROBERT J. BRYAN




                                U.S. DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON

ANTHONY JAMES LEO, on behalf of himself
and all others similarly situated,
                                                   NO. 3:17-cv-05771-RJB
                      Plaintiff,
                                                   [PROPOSED] ORDER DIRECTING
                                                   NOTICE TO THE SETTLEMENT
       vs.
                                                   CLASSES
APPFOLIO, INC.,

                      Defendant.

       The Court, having reviewed the Motion for an Order Directing Notice to the Settlement

Classes and the Settlement Agreement entered by the Parties, hereby ORDERS that:

       1.     The Court has considered the proposed settlement of the claims asserted in this

matter on behalf of the two Settlement Classes proposed to be certified for settlement purposes

and defined as follows:

              a. 1681e(b) Settlement Class: All natural persons who, between September 27,
                 2015 and August 10, 2018: (i) were the subject of a consumer report prepared
                 by Defendant which contained public record information that the person
                 disputed with Defendant (the “Automatic Payment Group”); and/or (ii) were
                 the subject of a consumer report prepared by Defendant which contained a
                 public record or records where the first and/or last name on the public record(s)
                 did not match character-for-character to the first and/or last name on the
                 person’s rental application (the “Claim Form Group”);

              b. 1681g Settlement Class: All natural persons residing within the United States
                 and its territories who, from September 27, 2015 to August 10, 2018, made a
         Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 3 of 7
                                       EXHIBIT A
                  Proposed Order Directing Notice to the Settlement Classes
                   request for their own information to Defendant and to whom Defendant sent a
                   copy of a consumer report it had previously provided to a third party

       2.      Based upon the Court’s review, it appears that the settlement is fair, reasonable,

and adequate, and that each of the following is true:

               a. the proposed Class Representative, Anthony J. Leo, and Class Counsel, Terrell

                   Marshall Law Group PLLC and Francis & Mailman, P.C. have adequately

                   represented the proposed Settlement Classes;

               b. the proposed settlement was negotiated at arm’s length;

               c. the relief provided for the Settlement Classes is adequate, taking into account:

                        i. the costs, risks, and delay of trial and appeal;

                       ii. the monetary amount and effectiveness of the proposed method of

                           providing payments to eligible Settlement Class members;

                      iii. the injunctive relief provided for in the settlement; and

                      iv. the terms of the proposed awards of attorneys’ fees and costs and

                           individual settlement and service payment to the named Plaintiff,

                           including timing of payment.

               d. the proposed settlement treats members of the respective Settlement Classes

                   equally relative to each other.

       3.      Based upon the Court’s review, it appears that, for purposes of settlement, the

prerequisites to a class action under Fed. R. Civ. P. 23(a) have been satisfied in that:

               a. there are approximately 243,000 members of the 1681e(b) Settlement Class,

                   and approximately 7,000 members of the 1681g Settlement Class;

               b. the claims of the proposed Class Representative Anthony J. Leo are typical of

                   the other members of the Settlement Classes
         Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 4 of 7
                                       EXHIBIT A
                  Proposed Order Directing Notice to the Settlement Classes
                c. there are questions of law and fact that are common to all members of each

                    Settlement Class;

                d. the proposed Class Representative will fairly and adequately protect the

                    interests of the Settlement Classes and has retained Class Counsel experienced

                    in consumer class action litigation who have and will continue to adequately

                    represent the Settlement Classes.

        4.      Based upon the Court’s review, for purposes of settlement, it appears that the action

is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because (a) a class action is superior

to other available methods for the fair and efficient adjudication of this controversy, and (b)

questions of fact and law common to the members of the Class predominate over any questions

affecting only individual members.

        5.      Therefore, the Court likely will be able to approve the proposed settlement pursuant

to Fed. R. Civ. P. 23(e)(2), and certify the proposed Settlement Classes for purposes of judgment

on the proposed settlement.

        6.      The Court has reviewed the proposed manner of giving notice as set forth in the

Settlement Agreement and proposed notices to class members and finds that the proposed method

of notice distribution fully satisfies the requirements of Fed. R. Civ. P. 23 and due process,

constitutes the best notice practicable under the circumstances, and shall constitute due and

sufficient notice to all persons entitled thereto.

        7.      No later than ten (10) days of the date of this Order, Defendant shall compile and

securely deliver to the Settlement Administrator a class list for each of (a) the 1681e(b) Settlement

Class, Automatic Payment Group, (b) the 1681e(b) Settlement Class, Claim Form Group, and (c)

the 1681g Settlement Class.
        Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 5 of 7
                                      EXHIBIT A
                 Proposed Order Directing Notice to the Settlement Classes
       8.      No later than ten (10) days after the Claims Submission Deadline, the Settlement

Administrator will cause a declaration to be filed with the Court that the notice of the Settlement

was given as required by the Settlement Agreement.

       9.      The Court will hold a Final Approval Hearing pursuant to Fed. R. Civ. P. 23(e) on

_______________, 2019 (at least 120 days after entry of Order Directing Notice to the Settlement

Classes) at the U.S. District Court for the Western District of Washington, located at 1717 Pacific

Avenue, Tacoma, Washington 98402, Room 3100             at __________, _.m. for the following

purposes:

               a. To determine whether the proposed settlement is fair, reasonable and adequate

                   and should be granted final approval by the Court;

               b. To determine whether a final judgment should be entered dismissing the claims

                   of the Settlement Classes with prejudice, as required by the Settlement

                   Agreement;

               c. To consider the application of Class Counsel for an award of attorney’s fees

                   and expenses, and for an individual settlement and service award to the Class

                   Representative; and

               d. To rule upon other such matters as the Court may deem appropriate.

       10.     If a Settlement Class Member chooses to opt out of one or more of the Settlement

Classes, such Settlement Class Member is required to submit a request for exclusion to the

Settlement Administrator in the manner described in the Settlement Agreement, submitted no later

than sixty (60) calendar days of the date of notice. No later than ten (10) business days after the

Opt-Out Deadline Date, the Settlement Administrator shall provide to Class Counsel and
           Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 6 of 7
                                       EXHIBIT A
                  Proposed Order Directing Notice to the Settlement Classes
Defendant’s Counsel a complete list of all Settlement Class Members who have properly opted

out of the Settlement Classes together with copies of the opt out requests.

       11.     A Settlement Class Member who does not file timely a request for exclusion shall

be bound by all subsequent proceedings, orders, and judgments in this action. Any Settlement

Class Member who submits a timely request for exclusion may revoke his or her request for

exclusion by submitting to the Settlement Administrator a written statement of revocation,

postmarked or received no later than fourteen (14) days before the date of the Final Approval

Hearing.

       12.     Any Settlement Class Member who wishes for the Court to consider an objection

to the settlement must submit a Notice of Objection via First Class Mail to (a) Class Counsel; (b)

Defendants’ Counsel; and (c) the Clerk of the Court. Such objection shall be personally signed

and state: the caption of the Litigation; the full name, address and telephone number of the Class

Member objecting to the Settlement; a detailed statement of each objection asserted, including the

grounds for objection and reasons for appearing and being heard, together with any documents

such Class Member wishes to be considered in support of the objection; the identity of all counsel

who represent the objector, including any former or current counsel who may be entitled to

compensation for any reason related to the objection to the Settlement or Fee Petition; any and all

agreements that relate to the objection or the process of objecting—whether written or oral—

between objector or objector’s counsel and any other person or entity; the identity of all counsel

representing the objector who will appear at the Final Approval Hearing; and, all relief sought.

       13.     Any objector who wishes to be heard at the Final Approval Hearing must also file

a notice of intent to appear with the Court Clerk’s office no later than ten (10) business days before
         Case 3:17-cv-05771-RJB Document 53-2 Filed 01/31/19 Page 7 of 7
                                       EXHIBIT A
                  Proposed Order Directing Notice to the Settlement Classes
the Final Approval Hearing, and must provide both Class Counsel and Defendants’ Counsel with

copies of the notice of intent to appear.

       14.     All briefs, memoranda, petitions and affidavits to be filed in support of an

individual settlement and service award to the proposed Class Representative and for an award of

attorneys’ fees and expenses shall be filed no later than fourteen (14) days prior to the deadline for

class members to make objections, or within another time set by the Court.

       15.     All briefs, memoranda, petitions and affidavits to be filed in support of final

approval of the Settlement shall be filed no later than ten (10) days prior to the Final Approval

Hearing, or within another time set by the Court.

       16.     The Court retains exclusive jurisdiction over this action to consider all further

matters arising out of or connected with the Settlement Agreement.



                                               BY THE COURT:



                                               ______________________________
                                               HON. ROBERT J. BRYAN
                                               United States District Judge


Dated:_____________________
